DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20160182913 A1 – hereafter Joshi

Oath/Declaration
3.	The applicant’s oath/declaration had been filed, which is requires and prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    124
    511
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on June 5th 2020. Claims 1-26 are allowed.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/01/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
7.	Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art(s) of record, in particular, Joshi et al, does not disclosed, with respect to the Independent claim 1, in combination of with the other claimed limitations, a method of decoding video data comprising: predicting, by one or more processors implemented in circuitry, luma samples for a block of the video data using matrix intra prediction (MIP), wherein using MIP comprises down-sampling a set of luma neighboring samples to generate down-sampled luma neighboring samples; predicting, by the one or more processors, chroma samples for the block using cross-component linear model (CCLM) prediction, wherein using CCLM prediction comprises predicting the chroma samples for the block based on the down-sampled luma neighboring samples generated from the MIP. Rather, Joshi disclosed, video compression techniques which performs intra-picture and inter-picture prediction and according to the video coding standard HEVC and video encoder uses inter prediction  to generate predictive blocks, describes palette-based techniques which contained luma and chroma values of mutatis mutandis.  Accordingly, claims 2-6, 8-12, 14-20, 22-26 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 5, 2021